United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                        April 4, 2005
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 04-60377
                              Summary Calendar



NERISA FOSTER WILLIAMS,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                          ______________________

                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A75 886 984
                        ______________________

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Nerisa Foster Williams, a native and citizen of Jamaica,

petitions for review of the Board of Immigration Appeals’ order

denying her motion to reopen her removal proceedings.                 Williams

also challenges the underlying final order of removal.

      “We review a denial of a motion to reopen under a ‘highly

deferential abuse of discretion standard.’”1              In her motion to


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
        See Rodriguez v. Ashcroft, 253 F.3d 797, 799 (5th Cir. 2001) (quoting
Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000)).
reopen,    Williams       claimed       that    she   could    present    new    facts

demonstrating that she was entitled to adjustment of status to

permanent residence.         Specifically, she argued that the district

court had refused to admit as evidence a waiver to the two-year

foreign residency requirement of her visa.                The BIA did not reach

the merits of Williams’ motion, finding that she was ineligible for

discretionary relief because she had remained in the United States

after her voluntary departure period had expired.2

     Williams urges that she should not be penalized for failing to

depart within the time allowed by the BIA’s grant of voluntary

departure     because     she    was     prohibited     from    doing     so    due   to

exceptional circumstances.             Prior to the enactment of the Illegal

Immigration Reform and Immigrant Responsibility Act, “exceptional

circumstances” were a statutory justification for failing to depart

during    the   specified        time     period.      This     justification         was

eliminated, however, with the passage of the IIRIRA.3                            Thus,

because Williams’         deportation       proceedings       commenced    after      the

effective     date   of    the    IIRIRA,       the   exceptional    circumstances

justification is not available to her.

     Williams also contends that by filing her motion to reopen two

days before her voluntary departure period expired, the period was




     2
         See 8 U.S.C. § 1229c(d).
      3
        Compare 8 U.S.C. § 1229c(d) (West 1999 & 2004 Supp.) with 8 U.S.C. §
1252b(e)(2)(A) (repealed 1996).

                                            2
tolled.    We find no authority for this proposition.4             Further, it

was not raised before the BIA, and cannot be considered by our

court in the first instance.5

      With respect to her challenge to the BIA’s removal order, we

note that Williams did not file her notice of appeal until over

three months after the BIA ruled.          Because Williams did not file a

timely petition for review of the BIA’s final removal order, we

lack jurisdiction to consider any challenges to that order.6

      PETITION FOR REVIEW DENIED.




      4
        The only relevant authority cited on this point is In re Shaar, 21 I&N
Dec. 541, 544 (BIA 1996), in which the BIA held that the filing of a motion to
reopen during the pendency of a period of voluntary departure to apply for
suspension of deportation did not come within the definition of an “exceptional
circumstance.” This decision clearly cuts against Williams’ argument.
      5
        See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). Further, we
note that Williams alleges as grounds for reopening her case the IJ’s failure to
admit as evidence her waiver of the two-year foreign residency requirement. The
record indicates, however, that the waiver was admitted into evidence by the IJ.
Consequently, her motion to reopen could properly have been denied on its merits.
      6
        See 8 U.S.C. § 1252(b)(1); Karimian-Kaklaki v. INS, 997 F.2d 108, 111
(5th Cir. 1993) (“A timely petition for review is a jurisdictional requirement,
and the lack thereof deprives this Court of authority to review final orders of
deportation.”).

                                       3